Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
Claims 1-12, 14, 16, 17 have been examined.
Claims 13 and 15 are cancelled.
Claim rejections under 35 U.S.C. 112(b) have been withdrawn.
Claim rejections under 35 U.S.C. 103 have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 1, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations
“a randomizing circuit configured to generate random data having a set number of bits”,
“a masking circuit configured to output select random data by extracting data corresponding to the set number of bits on which a partial encoding operation is to be performed, among the random data”,
“an operating circuit configured to receive original data and the select random data, wherein the original data includes first original data and second original data, generate encoded data by performing an operation on the second original data and the select random data, and output the encoded data and the first original data, wherein the second original data is changed to the encoded data”, and
“a cyclic redundancy check circuit configured to generate a cyclic redundancy check value by performing a cyclic redundancy check on the encoded data and the first original data, and output partially encoded data including the cyclic redundancy check value, the first original data, and the encoded data.”
The claimed “a randomizing circuit configured to generate random data having a set number of bits” is shown as a mathematical concept in paragraph [0011] of the specification.
The claimed “a masking circuit configured to output select random data by extracting data corresponding to the set number of bits on which a partial encoding operation is to be performed, among the random data“ is shown as a mathematical concept in paragraph [0011]       of the specification.
The claimed “an operating circuit configured to receive original data and the select random data, wherein the original data includes first original data and second original data, generate encoded data by performing an operation on the second original data and the select random data, and output the encoded data and the first original data, wherein the second original data is changed to the encoded data” is shown as a mathematical concept in paragraph [0011] of the specification.
The claimed “a cyclic redundancy check circuit configured to generate a cyclic redundancy check value by performing a cyclic redundancy check on the encoded data and the first original data, and output partially encoded data including the cyclic redundancy check value, the first original data, and the encoded data” is shown as a mathematical concept in paragraph [0011] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Controller” and “circuit” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “controller” and “circuit.”
The claimed limitation elements “controller” and “circuit” are well known in the art. 
The additional elements are disclosed in:
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000.
Controller – IEEE 100 (page 230, controller)
Circuit - IEEE 100 (page 168, circuit)
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 1 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 2 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 2, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the randomizing circuit, the masking circuit, the operating circuit, and the cyclic redundancy check circuit input and output data having the same number of bits.”
The claimed “the randomizing circuit, the masking circuit, the operating circuit, and the cyclic redundancy check circuit input and output data having the same number of bits” is shown as a mathematical concept in paragraphs [0077] to [0083] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Circuit” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “circuit.”
The claimed limitation element “circuit” is well known in the art. 
The additional elements are disclosed in:
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000.
Circuit - IEEE 100 (page 168, circuit)
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 2 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 3 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 3, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the randomizing circuit generates the random data by performing a randomizing operation using a logical address and seed data.”
The claimed “the randomizing circuit generates the random data by performing a randomizing operation using a logical address and seed data” is shown as a mathematical concept in paragraph [0065] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Circuit” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “circuit.”
The claimed limitation element “circuit” is well known in the art. 
The additional elements are disclosed in:
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000.
Circuit - IEEE 100 (page 168, circuit)
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, claim 3 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 4 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 4, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the masking circuit outputs the select random data by extracting data in an order in which the random data are input, according to the set number of bits on which the partial encoding operation is to be performed.”
The claimed “the masking circuit outputs the select random data by extracting data in an order in which the random data are input, according to the set number of bits on which the partial encoding operation is to be performed” is shown as a mathematical concept in paragraph [0011]       of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Circuit” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “circuit.”
The claimed limitation element “circuit” is well known in the art. 
The additional elements are disclosed in:
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000.
Circuit - IEEE 100 (page 168, circuit)
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, claim 4 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 5 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 5, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “among the second original data, data respectively corresponding to the set number of bits of the select random data are selectively encoded to be output as the encoded data.”
The claimed “among the second original data, data respectively corresponding to the set number of bits of the select random data are selectively encoded to be output as the encoded data” is shown as a mathematical concept in paragraph [0012] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 5 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 5 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 6 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 6, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “outputs the encoded data by performing an XOR operation on the select random data and the second original data, which are sequentially input; and outputs the first original data.”
The claimed “outputs the encoded data by performing an XOR operation on the select random data and the second original data, which are sequentially input; and outputs the first original data” is shown as a mathematical concept in paragraph [0067] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 6 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 6 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 7 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 7, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the cyclic redundancy check circuit generates the cyclic redundancy check value for checking an error of the encoded data and the first original data, and outputs the partially encoded data including the cyclic redundancy check value.”
The claimed “the cyclic redundancy check circuit generates the cyclic redundancy check value for checking an error of the encoded data and the first original data, and outputs the partially encoded data including the cyclic redundancy check value” is shown as a mathematical concept in paragraph [0011] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Host” and “circuit” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “host” and “circuit.”
The claimed limitation elements “host” and “circuit” are well known in the art. 
The additional elements are disclosed in:
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000.
host - IEEE 100 (page 523, host)
circuit - IEEE 100 (page 168, circuit)
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, claim 7 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 8 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 8, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations
 “an encoder configured to generate select random data having a number of bits less than that of original data which includes first original data and second original data”, 
“generate encoded data by encoding the second original data and the select random data, and output, the encoded data and the first original data”,
“a decoder configured to receive the encoded data and the first original data output, recover the second original data; from the encoded data, and output the first original data and the second original data.”
The claimed “an encoder configured to generate select random data having a number of bits less than that of original data which includes first original data and second original data” is shown as a mathematical concept in paragraph [0012] of the specification.
The claimed “generate encoded data by encoding the second original data and the select random data, and output, the encoded data and the first original data” is shown as a mathematical concept in paragraph [0012] of the specification.
The claimed “a decoder configured to receive the encoded data and the first original data output, recover the second original data; from the encoded data, and output the first original data and the second original data” is shown as a mathematical concept in paragraph [0012] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Controller” and “Host” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “controller” and “host.”
The claimed limitation elements “controller” and “host” are well known in the art. 
The additional element is disclosed in:
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000.
controller – IEEE 100 (page 230, controller)
host - IEEE 100 (page 523, host)
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, claim 8 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 9 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 9, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations 
“a randomizing circuit configured to generate random data having a number of bits equal to or greater than that of the select random data”,
“a masking circuit configured to output the select random data by extracting a portion of the random data”,
“a cyclic redundancy check circuit configured to perform an error check of the encoded data, output the first original data from which an error check value included in the encoded data is removed when no error is detected, and request to re-transmit the encoded data when an error is detected”, and 
“an operating circuit configured to recover the second original data by performing an XOR operation on the encoded data and the select random data.”
The claimed “a randomizing circuit configured to generate random data having a number of bits equal to or greater than that of the select random data” is shown as a mathematical concept in paragraph [0071] of the specification.
The claimed “a masking circuit configured to output the select random data by extracting a portion of the random data” is shown as a mathematical concept in paragraph [0072] of the specification.
The claimed “a cyclic redundancy check circuit configured to perform an error check of the encoded data, output the first original data from which an error check value included in the encoded data is removed when no error is detected, and request to re-transmit the encoded data when an error is detected” is shown as a mathematical concept in paragraph [0073] of the specification.
The claimed “an operating circuit configured to recover the second original data by performing an XOR operation on the encoded data and the select random data” is shown as a mathematical concept in paragraph [0074] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Host” and “circuit” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “host” and “circuit.”
The claimed limitation elements “host” and “circuit” are well known in the art. 
The additional elements are disclosed in:
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000.
host - IEEE 100 (page 523, host)
Circuit - IEEE 100 (page 168, circuit)
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, claim 9 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 10 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 10, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations
“the first original data includes mapping information on a physical page number and a logical block address”, and 
“the second original data includes mapping time data representing a time at which the mapping information is generated and a physical page number including a memory block address and a page address in which data are stored.”
The claimed “the first original data includes mapping information on a physical page number and a logical block address” is shown as a mathematical concept in paragraph [0054] of the specification.
The claimed “the second original data includes mapping time data representing a time at which the mapping information is generated and a physical page number including a memory block address and a page address in which data are stored” is shown as a mathematical concept in paragraph [0054] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 10 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 10 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 11 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 11, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations 
“generating random data having first to Ath bits”,
“extracting select random data corresponding to first to Bth bits among the random data, and maintaining, as an empty area, an area corresponding to (B+1)th to Ath bits, wherein A and B are positive integers”,
“generating encoded data having the first to Bth bits by performing an operation on original data having the first to Ath bits and the select random data, wherein the original data includes first original data and second original data, and the second original data and the select random data are operated so that the second original data is changed to the encoded data”, and 
“the encoded data and the first original data corresponding to the (B+1)th to Ath bits among the original data.”
The claimed “generating random data having first to Ath bits” is shown as a mathematical concept in paragraph [0013] of the specification.
The claimed “extracting select random data corresponding to first to Bth bits among the random data, and maintaining, as an empty area, an area corresponding to (B+1)th to Ath bits, wherein A and B are positive integers” is shown as a mathematical concept in paragraph [0013] of the specification.
The claimed “generating encoded data having the first to Bth bits by performing an operation on original data having the first to Ath bits and the select random data, wherein the original data includes first original data and second original data, and the second original data and the select random data are operated so that the second original data is changed to the encoded data          ” is shown as a mathematical concept in paragraphs [0011] and [0013] of the specification.
The claimed ““the encoded data and the first original data corresponding to the (B+1)th to Ath bits among the original data” is shown as a mathematical concept in paragraph [0013] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Controller”,  “memory” and “outputting” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “controller”, “memory” and “outputting.”
The claimed limitation elements “controller”, “memory” and “outputting” are well known in the art. 
The additional elements are disclosed in:
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000.
Controller – IEEE 100 (page 230, controller)
Memory - IEEE 100 (page 684, memory)
Outputting – IEEE 100 (page 778, output)
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, claim 11 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 12 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 12, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the encoded data are generated by performing an XOR operation on the second original data and the select random data.”
The claimed “the encoded data are generated by performing an XOR operation on the second original data and the select random data” is shown as a mathematical concept in paragraph [0067] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 12 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 12 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 14 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 14, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations 
“the first original data corresponding to (B+1)th to Cth bits among the original data are valid data, and an area corresponding to (C+1)th to Ath bits is an empty area, wherein C is positive integer.”
The claimed “the first original data corresponding to (B+1)th to Cth bits among the original data are valid data, and an area corresponding to (C+1)th to Ath bits is an empty area, wherein C is positive integer” is shown as a mathematical concept in paragraph [0079] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Memory” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “memory.”
The claimed limitation element  “memory” is well known in the art. 
The additional element is disclosed in:
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000.
Memory - IEEE 100 (page 684, memory)
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, claim 14 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 16 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 16, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations 
“the first original data and the encoded data”,
“generating a cyclic redundancy check value having the (C+1)th to Ath bits and allowing the cyclic redundancy check value to be included in the area corresponding to the (C+1)th to Ath bits so as to check an error of the first original data and the encoded data”,
“partially encoded data including the cyclic redundancy check value, the first original data, and the encoded data.”
The claimed “the first original data and the encoded data” is shown as a mathematical concept in paragraph [0011] of the specification.
The claimed “generating a cyclic redundancy check value having the (C+1)th to Ath bits and allowing the cyclic redundancy check value to be included in the area corresponding to the (C+1)th to Ath bits so as to check an error of the first original data and the encoded data           ” is shown as a mathematical concept in paragraph [0011] and [0082] of the specification.
The claimed “partially encoded data including the cyclic redundancy check value, the first original data, and the encoded data” is shown as a mathematical concept in paragraph [0011] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Outputting”, “memory” and “host” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “outputting”, “memory” and “host.”
The claimed limitation elements “outputting”, “memory” and “host” are well known in the art. 
The additional elements are disclosed in:
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000.
outputting – IEEE 100 (page 778, output)
memory - IEEE 100 (page 684, memory)
host - IEEE 100 (page 523, host)
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, claim 16 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 17 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 17, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations 
“detecting whether an error has occurred in the first original data and the encoded data by using the cyclic redundancy check value included in the partially encoded data”,
“the partially encoded data when an error is detected, and allowing the first original data and the encoded data to remain by removing the cyclic redundancy check value from the partially encoded data when no error is detected” and
“recovering the second original data from the encoded data by performing an XOR operation on the encoded data and the select random data.”
The claimed “detecting whether an error has occurred in the first original data and the encoded data by using the cyclic redundancy check value included in the partially encoded data” is shown as a mathematical concept in paragraph [0068] of the specification.
The claimed “the partially encoded data when an error is detected, and allowing the first original data and the encoded data to remain by removing the cyclic redundancy check value from the partially encoded data when no error is detected” is shown as a mathematical concept in paragraph [0073] of the specification.
The claimed “recovering the second original data from the encoded data by performing an XOR operation on the encoded data and the select random data” is shown as a mathematical concept in paragraph [0098] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Outputting”, “host”, “receiving”, “requesting” and “re-transmit” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “outputting”, “host”, “receiving”, “requesting” and “re-transmit.”
The claimed limitation elements  “outputting”, “host”, “receiving”, “requesting” and “re-transmit” are well known in the art. 
The additional elements are disclosed in:
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000.
outputting – IEEE 100 (page 778, output)
host - IEEE 100 (page 523, host)
receiving – IEEE 100 (page 934, receive)
requesting – IEEE 100 (page 966,  request)
re-transmit - IEEE 100 (page 1207, transmission (re-transmission))
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, claim 17 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeong et al. (US 10320522 B2, date published: 2019-06-11) disclose a method for encoding and decoding information data using a polar code is provided. The method for encoding includes segmenting information data into a plurality of first packets, generating a plurality of second packets corresponding to the plurality of first packets by adding a corresponding packet Cyclic Redundancy Check (CRC) code to each of the plurality of first packets, fragmenting each of the plurality of second packets into a plurality of data blocks, polar code encoding each of the plurality of data blocks included in a corresponding second packet of the plurality of second packets, and generating a plurality of third packets corresponding to the plurality of second packets by concatenating each polar code encoded data block included in the corresponding second packet. The method for decoding includes decoding the third packet to obtain the information data based on the method for encoding (abstract).

Skovira (US 20050193193 A1, date published: 2005-09-01) discloses that the security of data is enhanced by the use of cyclic redundancy checks. Data is encoded with one or more cyclic redundancy checks and then transmitted by a transmitter to a receiver. The receiver receives the encoded data and decodes it in order to use the one or more cyclic redundancy checks to determine whether the data was sent by an authorized user (abstract).

KIM et al. (US 20120096508 A1, date published: 2012-04-19) disclose that a method of processing broadcast data in a broadcast transmitting system is presented. The method includes performing Reed-Solomon (RS) encoding and Cyclic Redundancy Check (CRC) encoding on mobile service data bytes to generate an RS frame, wherein the RS frame comprises an RS frame payload including the mobile service data bytes, RS parity data bytes added at bottom ends of columns of the RS frame payload and CRC data bytes added at right ends of rows of the RS frame payload having the RS parity data bytes, dividing the RS frame into a plurality of portions, wherein each of the plurality of portions has an equal size of data bytes, converting the data bytes of the plurality of portions into data bit, and encoding each of the data bits at a code rate of 1/H to output data symbols, wherein H is greater than 1 (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111                                                                                                                                                                                                        
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111